DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9 and 15, the closest prior art of Lembach et al. discloses a brake disk (figs. 1-2) comprising: a gray cast iron base layer (note [0010]), a decarburized layer formed over the base layer (note [0026]), and a nitride compound layer formed over the decarburized layer via nitriding (note [0021]-[0022]).  However, prior art fails to disclose the method/steps of manufacturing the brake disk comprising the carbide that remains in the pre-decarburized layer after the performing of the heat treatment has a content equal to or less than 3% based on a total weight of the pre-decarburized layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                   


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657